Exhibit 10.1


EMPLOYMENT SEPARATION AGREEMENT
AND RELEASE
Kingsway America Inc. (“Employer”) and Hassan R. Baqar (“Employee”) hereby agree
as follows:
1.    Separate and apart from the payments made pursuant to this Agreement, and
irrespective of Employee’s agreement to the terms of this Agreement, Employee
will receive payment for his full wages, and earned but unused vacation, through
January 31, 2019. Employee’s employment with Employer (and its current or former
parent companies, subsidiaries, affiliates, predecessors, successors, insurers,
directors, officers, employees, agents, or assigns) is terminated on January 31,
2019 (“Termination Date”). The date of the “qualifying event” for the
commencement of COBRA coverage, if applicable, shall be last day of the calendar
month in which the Termination Date occurred. This Agreement will not be
effective unless signed by Employee on or after the Termination Date.
2. Employee acknowledges and agrees that Employer has satisfied their
obligations to Employee under Employer’s June 1, 2016 Amended and Restated
Severance Plan (the “Severance Plan”) and that Employee is not entitled to any
payments or benefits under the Severance Plan, other than the benefits outlined
in this agreement. Employee also, acknowledges and agrees that Employer has
satisfied their obligations outlined in the “Enhanced Severance Letter” dated
March 4, 2011.
3.    Employee recognizes and acknowledges that Employee’s agreement to the
terms of this Agreement is required as a condition precedent to Employee’s
receipt of any payments. Accordingly, Employee is releasing claims against
Employer (stated in Paragraph 8) in exchange for consideration that is in
addition to anything of value to which Employee is already entitled.
4.    Employer (and its current or former parent companies, subsidiaries,
affiliates, predecessors, successors, insurers, directors, officers, employees,
agents, or assigns) denies that it is liable to Employee for any reason
whatsoever, and the entry into this Agreement shall not constitute any admission
or evidence of unlawful discrimination or improper conduct, and should not be
construed as an admission of fault, wrongdoing, or liability. In consideration
of the mutual promises herein, Employer will provide Employee with 12 months
base salary, $240,000 less applicable taxes and deductions. Payment will be made
in a lump sum on the Effective Date. However, no payments described in this
paragraph will be made until after Employer receives an executed copy of this
Agreement from Employee. Except as otherwise set forth herein, all benefits
cease on Employee’s Termination Date.
5.    Employer will continue to provide family medical, dental, and vision
coverage through the Termination Date. COBRA continuation for coverage under
Employer’s Medical/Dental/Vision Plans will become available for election by
Employee on the first day of the calendar month following the Termination Date.
Employee will be offered COBRA continuation for the medical, dental and vision
coverage. Should Employee elect COBRA coverage, Employee will continue to be
eligible for coverage under the group medical plans of Employer at active
employee rates for a period of 12 months following the Termination Date.
Employee understands that as part of the special benefits that Employee will
receive by the timely signing and not revoking the





--------------------------------------------------------------------------------

Exhibit 10.1


releases set forth herein, Employer will pay the cost of COBRA coverage, in
excess of Employee’s monthly contribution, for the 12 months following the
Termination Date, provided Employee continues to make timely payments in the
amount of Employee’s required contribution during the foregoing period.
Thereafter, Employee shall be responsible for paying the full cost of any
continued coverage under COBRA.
6.    (a) Employee holds 115,500 shares of restricted stock of Employer (the
“Restricted Stock”), which shall become fully vested on the Effective Date. If
Employee revokes this Agreement pursuant to Section 22, all shares of Restricted
Stock that are not vested as of the date hereof shall be forfeited without any
payment by Employer hereunder.
(b)    Prior to the delivery of the certificates for any Common Shares upon
vesting of the Restricted Stock under Section 6(a), Employee shall have paid all
federal, state, local, employment and other taxes that are required to be
withheld or paid in connection with the vesting of such award. For avoidance of
doubt, as of the date of this Agreement, the minimum statutory required
withholding rate for federal income taxes with respect to the taxation of the
Restricted Stock awared is (i) 22% for any taxable amount up to $1,000,000 and
(ii) 37% for any taxable amount in excess of $1,000,000. Employee has elected to
satisfy his withholding obligation by authorizing Employer to withhold from the
Restricted Shares deliverable upon vesting the whole number of Common Shares
having an aggregate Fair Market Value determined as of the Tax Date (as such
terms are defined in the 2013 Equity Incentive Plan, as amended), equal to the
amount necessary to satisfy any such obligation. Common Shares to be delivered
or withheld may not have an aggregate Fair Market Value in excess of the amount
determined by applying the minimum statutory withholding rate. Any fraction of a
Common Share that would be required to satisfy such an obligation shall be
disregarded and the remaining amount due shall be paid in cash by the holder.
Employee will be responsible to pay all taxes due to the vesting of the
Restricted Stock in excess of the minimum tax withholding amount.
7.    Except as set forth in this Agreement, no further payments will be made to
Employee for wages, salary, bonus, expense reimbursement, commissions, benefits,
severance, personal days, sick pay or otherwise. More specifically, Employee is
not eligible to receive any payment under Employer’s 2018 bonus plan.
Notwithstanding the foregoing, nothing herein shall reduce or eliminate vested
rights or benefits under any retirement plan (qualified or nonqualified).
Employee’s stock under the employee stock matching program will vest as outlined
in that plan.
8.    Employee releases, forever discharges and covenants not to sue Employer or
its current or former parent companies, subsidiaries, affiliates, predecessors,
successors, insurers, directors, officers, employees, agents, or assigns, with
respect to any and all claims, causes of action, suits, debts, sums of money,
controversies, agreements, promises, damages, and demands whatsoever, including
attorneys’ fees and court costs, in law or equity or before any federal, state
or local administrative agency, whether known or unknown, suspected or
unsuspected, which Employee has, had, or may have, based on any event occurring,
or alleged to have occurred, to the date of this Agreement. This release
includes, but is not limited to, claims under Title VII of the Civil Rights Act
of 1964, as amended, the Americans with Disabilities Act, the Rehabilitation
Act, the Age Discrimination in





--------------------------------------------------------------------------------

Exhibit 10.1


Employment Act, the National Labor Relations Act, the Family and Medical Leave
Act, the Employee Retirement Income Security Act, the Illinois Human Rights Act,
the Illinois Minimum Wage Law, the Illinois Wage Payment and Collection Act, and
any other federal, state or local statute, law, regulation, ordinance, or order,
claims for retaliatory discharge, and claims arising under common law, contract,
implied contract, public policy or tort. To the extent that any such claim
cannot be waived as a matter of law, it is understood that Employee reserves the
right to file such claim, but Employee expressly waives Employee’s right to any
relief of any kind should any person or entity pursue any claim on Employee’s
behalf. This Agreement does not prevent Employee from filing a charge,
testifying, assisting, or cooperating with the EEOC or similar employment law
enforcement agency, but Employee waives any right to any relief of any kind
should the EEOC or other agency pursue any claim on Employee’s behalf.
Notwithstanding the foregoing release of all claims, it is understood and agreed
that the following claims, if any, are not released: (a) claims for unemployment
compensation; (b) claims for workers’ compensation benefits; (c) claims for
continuing health insurance coverage under COBRA; and (d) claims pertaining to
vested benefits under any retirement plan governed by the Employee Retirement
Income Security Act (ERISA).
9.    Employee expressly waives and relinquishes all rights and benefits
provided to Employee by any statute or other law which prohibits release of
unspecified claims and acknowledges that this release is intended to include all
claims Employee has or may have against Employer (or its current or former
parent companies, subsidiaries, affiliates, predecessors, successors, insurers,
directors, officers, employees, agents, or assigns), whether Employee is aware
of them or not, and that all such claims are released by this Agreement.
10.    Employee represents and affirms that Employee has been paid all wages
due, has suffered no occupational illness or injury, and has no other claims
against Employer (or its current or former parent companies, subsidiaries,
affiliates, predecessors, successors, insurers, directors, officers, employees,
agents, or assigns). Employee agrees that, unless otherwise required by law or
as otherwise provided in this Agreement, he will not in the future file,
participate or testify in, encourage or instigate the filing of any complaint or
lawsuit, by any party, in any federal, state or local court, against Employer
(or its current or former parent companies, subsidiaries, affiliates,
predecessors, successors, insurers, directors, officers, employees, agents, or
assigns) based upon any event occurring prior to the date of execution of this
Agreement.
11.    Employee represents that he has not filed any charges, lawsuits or
proceedings against Employer (or its current or former parent companies,
subsidiaries, affiliates, predecessors, successors, insurers, directors,
officers, employees, agents, or assigns).
12.    Employee agrees that he will not retain, use, misuse or disclose,
directly or indirectly, any of Employer’s Confidential Information. Employee
understands and agrees that for purposes of this Agreement, “Confidential
Information” means the same as defined in the Advisor Agreement. Employee
recognizes that such Confidential Information is a unique asset of Employer,
developed and perfected over a considerable time and at substantial expense to
Employer and the disclosure of which





--------------------------------------------------------------------------------

Exhibit 10.1


may cause injury, loss of profits and loss of goodwill to Employer or its
subsidiaries or affiliates. Employee represents and warrants that, at all times
during his employment with Employer, Employee fully complied with any and all
confidentiality agreements executed by him and any and all policies or
directives of Employer related to the use and disclosure of Confidential
Information. Employee states that he has returned all property of Employer (or
its current or former parent companies, subsidiaries, affiliates, predecessors,
successors, insurers, directors, officers, employees, agents, or assigns) within
his possession and control to Employer, except as otherwise stated in the
Advisor Agreement. Employee’s return of all property of Employer is a condition
precedent to Employee’s receipt of the payments set forth in Paragraph 4.
13.    Employee agrees to fully cooperate with Employer (and its current or
former parent companies, subsidiaries, affiliates, predecessors, successors,
insurers, directors, officers, employees, agents, or assigns) as requested by
Employer in any matter relating to (i) the transition of business matters
handled by Employee during his employment and (ii) any litigation, or other
legal or regulatory proceeding, brought by or against Employer (or its current
or former parent companies, subsidiaries, affiliates, predecessors, successors,
insurers, directors, officers, employees, agents, or assigns) whether now
pending or brought in the future.
14.    This Agreement is strictly confidential and Employee will not inform any
person of any of its terms and conditions or the amount of severance provided
herein, except for Employee’s attorney, members of his immediate family and
those who need to know for Employee’s compliance with federal, state, or local
law. Employee will instruct any persons advised about this Agreement to keep
such information strictly confidential.
15.    Employee will direct all requests for references to Yvonne Alfonso
Santana, Employer’s Vice President - Human Resources. Ms. Santana will respond
to any written requests for references from prospective employers of Employee
with information as to Employee’s dates of employment with Employer and job
title.
16.    Employee will not: (a) make oral or written statements in any forum,
including, without limitation, social networking, blog, or similar internet
sites, about Employer (or its current or former parent companies, subsidiaries,
affiliates, predecessors, successors, insurers, directors, officers, employees,
agents, or assigns) that could reasonably be expected to adversely affect
Employer’s reputation or business; (b) engage in any conduct that could harm or
adversely affect Employer’s business, reputation, operations, or employees; or
(c) reapply for or accept employment with the Employer. Nothing in this
Agreement is intended to prohibit or restrict Employee from: (a) making any
disclosure of information required by law (including pursuant to a valid
subpoena or other legal process); (b) providing information to, or testifying or
otherwise assisting in any investigation or proceeding brought by, any federal
regulatory or law enforcement agency or legislative body, or any self-regulatory
organization; or (c) filing, testifying, participating in, or otherwise
assisting in a proceeding relating to an alleged violation of any federal,
state, or municipal law relating to fraud or any rule or regulation of the
Securities and Exchange Commission or any self-regulatory organization.





--------------------------------------------------------------------------------

Exhibit 10.1


17.    Employee understands that this Agreement fully sets forth all separation
benefits he will receive from Employer (or its current or former parent
companies, subsidiaries, affiliates, predecessors, successors, insurers,
directors, officers, employees, agents, or assigns), and it supersedes any
offers or promises, whether oral or written, made at any time.
18.    In the event of Employee’s death during the period in which Employee is
receiving payments under this Agreement, Employer will pay to Employee’s estate
any balance due to Employee.
19.    This Agreement will not take effect until after Employee signs it and it
is received by Yvonne Alfonso Santana at 150 Pierce Road, 6th Floor Itasca, IL
60143.
20.    If for any reason any portion of this Agreement shall be held invalid or
unenforceable, this fact shall not affect the validity or enforceability of the
remaining portions of this Agreement.
21.    Employee acknowledges that he has fully read this Agreement, understands
its terms, and is entering into this Agreement knowingly and voluntarily.
22.    Employee acknowledges that his waiver of rights or claims arising under
the Age Discrimination in Employment Act (“ADEA”) is in writing, written in a
manner calculated to be understood, and is understood by him.
a.
Employee understands that by signing this document, he does not waive ADEA
rights that may arise after the date this Agreement is signed.

b.
Employee acknowledges that the waiver of his ADEA rights is in exchange for the
consideration outlined above, which is above and beyond what he is otherwise
entitled to receive from Employer.

c.
Employee acknowledges that he has been advised by Employer that he may, but does
not have to take, 21 days, which Employee acknowledges is a reasonable period of
time, to consider this document and to sign and return this Agreement.

d.
Employee acknowledges that Employer, by this Agreement, is advising him in
writing to consult with an attorney of his choosing before signing this
document.

e.
Employee may revoke this Agreement at any time during the seven (7) days
following his signing. If Employee wishes to revoke this Agreement, he must
notify Yvonne Alfonso Santana, in writing, at 150 Pierce Road, 6th Floor Itasca,
IL 60143, within seven (7) days after signing this Agreement. This Agreement
will not be effective and enforceable and no payments under this Agreement will
be made until the seven (7) day revocation period expires (the “Effective
Date”).

f.
In the event Employee fails to execute and return this Agreement on or before
the expiration of the 21 day period, or if Employee timely executes and then
elects to revoke this Agreement within the seven (7) day revocation period, this
Agreement will be of no further force and effect and neither Employee nor
Employer will have any rights or obligations hereunder.

    
23.    This Agreement shall be subject to and governed by and in accordance with
the laws of the State of Illinois, without regard to conflict of laws
principles.













--------------------------------------------------------------------------------

Exhibit 10.1


THIS DOCUMENT IS A RELEASE OF ALL CLAIMS -
READ CAREFULLY BEFORE SIGNING






DATED: ___________                _______________________________
Hassan R. Baqar


KINGSWAY AMERICA INC.
DATED: __________                By:____________________________


Its ____________________________


KINGSWAY AMERICA INC.
DATED: __________                By:____________________________


Its ____________________________





